DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jared Howenstine on 17 June 2022.
Claim 16. (currently amended) A method comprising: providing an instrument having a registration camera and a surface measuring system, the surface measuring system having a first camera and a projector, the first camera including an autofocus camera having a photosensitive array and an autofocus mechanism, for the instrument in a first pose at a first time, capturing with the registration camera a first registration image of a first plurality of registration points; for the instrument in the first pose, projecting first light onto an object with the projector, capturing with the first camera a first surface image of the first light on the object, and determining a first plurality of three-dimensional (3D) coordinates of surface points on the object based at least in part on the projected first light and the captured first surface image; for the instrument in a second pose at a second time, capturing with the registration camera a second registration image of a second plurality of registration points; for the instrument in the second pose, adjusting the autofocus mechanism based at least in part on adjusting a focal length to minimize a difference between positions of the first plurality of registration points and the second plurality of registration points, projecting second light onto the object with the projector, capturing with the first camera a second surface image of the second light on the object, and determining a compensation parameter based at least in part on the first registration image, the second registration image, the first plurality of 3D coordinates, the projected second light, and the captured second surface image; and storing the determined compensation parameter; for the instrument in the second pose, determining a second plurality of 3D coordinates of surface points on the object based at least in part on the determined compensation parameter, the first registration image, the second registration image, the first plurality of 3D coordinates, the projected second light, and the captured second surface image.

 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Applicants’ replies make evident the reasons for allowance and satisfy the “record as a whole” proviso of rule 37 CFR 1.104( e). The substance of the Applicants’ Remarks filed on 1 June 2022 are persuasive. As such, the reasons for allowance are, in all probability, evident from the record and no statement is deemed necessary (see MPEP 1302.14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious limitations found within the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485